Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 1 of 15                      PageID #:
                                    9724




                            UNITED STATES DISTRICT COURT
                                     DISTRICT OF HAWAII




   EUGENE SCALIA,
   Secretary of Labor, U. S. Department of Labor,


                             Plaintiff,                                 No. 1:18-cv-155


   VS.


   SHARON L. HERITAGE, an individual; NICHOLAS
   L. SAAKVITNE, A LAW
   CORPORATION, a California corporation; BRIAN J.
   BOWERS, an individual; DEXTER C. KUBOTA, an
   individual; BOWERS + KUBOTA CONSULTING,
   INC., a corporation;
   BOWERS + KUBOTA CONSULTING, INC.
   EMPLOYEE STOCK OWNERSHIP PLAN,


                             Defendants.




                             REPORT OF HOWARD L. KAPLAN
                                      NOVEMBER 30, 2020

  I.
         A.


         On December 14, 2012, the Bowers + Kubota Consulting              B+K
                                          1,000,000 shares of the Bowers + Kubota Consulting, Inc.
  common stock from the Brian J. Bowers Trust            Bowers          and the Dexter C. Kubota
                          ) in exchange for notes in the amount of $20,400,000 to the Bowers Trust
                                               Ex. B
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 2 of 15                       PageID #:
                                    9725




                      prudent arms-length process to protect the interests of the ESOP
                      participants.
               11.    Control of the company passed to the ESOP when it purchased all of the
                      outstanding shares of the common stock on December 14, 2012. Thereafter,
                      the ESOP had unrestricted control of B+K, and the trustee could exercise
                      unfettered discretionary authority to control the Board and could remove or
                      replace Board members, and increase or decrease the number of Board
                      members at any time. Through this control, the ESOP also could indirectly
                      remove or replace corporate management, change corporate strategy,
                      reorganize, and sell part or all of the company stock. If the ESOP chose to
                      sell majority ownership of B+K, the trustee would have expected that a
                      control premium be paid by the buyer. Saakvitne continued to serve as
                      Trustee after the transaction closed. On behalf of the ESOP, Saakvitne held
                      the control rights described above and could implement changes at any time
                      deemed necessary. Trustees have replaced full boards or certain members,
                      fired management, reorganized, and sold companies.
                             It is important to note that a Se
                      to separate certain trust rights. For ESOPs, trusts are used to separate:
                      a)     Beneficial ownership of financial rights      ESOP participants and
                             beneficiaries (in whole) own an irrevocable right to the financial
                             value of the ESOP trust.
                      b)     Discretionary/Voting rights     an appointed fiduciary is responsible
                             to exercise discretionary authority to conduct.
                             Therefore, participants and beneficiaries do not exercise discretion
                      unless delegated to them by regulation or by plan documents.


        Respectfully submitted,


        ______________________________________
        Howard L. Kaplan
        Kaplan Fiduciary
        November 30, 2020
                                                   37
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 3 of 15                          PageID #:
                                    9726




  and $19,600,000 to the Kubota Trust (the                     . The ESOP and Trust agreements were
  executed on December 14, 2012, and were retroactively effective as of January 1, 2012.
           Nicholas L. Saakvitne    Saakvitne                     the trustee of the ESOP for purposes
                                                                   B+K stock was fair from a financial
  viewpoint to the ESOP. Saakvitne was retained on or about November 26, 2012, and continued to
  serve as the trustee of the ESOP after the Transaction until
  death.
           B.
           I am familiar with the practices followed by independent ESOP trustees for special
  transactions in which an ESOP buys or sells employer stock. The purpose of this report is to
  provide my analysis regarding whether Saakvitne           actions in connection with the Transaction
  were consistent with the practices followed at the time of the Transaction by experienced ESOP
  trustees in determining whether to enter the Transaction.
           In addition, I was asked to share my opinions regarding the report of Mark Johnson dated
  October 19, 2020.
           C.
           In connection with my conclusions expressed in this report, I reviewed materials made
  available by Morgan, Lewis & Bockius LLP, and the documents used to form the principal basis
  for my conclusions are listed in the Addendum.
           D.
                  1.
           I am the owner of the Kaplan Financial Group LLC dba Kaplan Fiduciary Group, an
  independent firm focused on providing consulting services to fiduciaries of ESOPs and other
  qualified employer plans holding employer securities. I am located in greater Atlanta, Georgia.
           Prior to starting Kaplan Fiduciary, I held several relationship and management positions as
  an employee of trust companies and banks providing fiduciary services to qualified plans,
  including ESOPs and other retirement plans holding employer securities. I have worked in the
  institutional and retirement plan trust business for over 30 years in varied trust officer positions,
  from sales to consulting to management, and spent more than half that time working with ESOPs
  and employer securities. Attached hereto as EXHIBIT A is my resume.



                                                        2
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 4 of 15                         PageID #:
                                    9727




                       prefer the DOL provide guidance through regulation, not litigation. Many
                       ESOP trustees use these collective litigation settlement agreements as
                       guides, but do not necessarily concur with agreements made by these
                       settling parties. With the most recent litigation settlement in the early 2020,
                       there are now six litigation settlement agreements, each one including the
                       general elements in a prior litigation settlement, but several incorporating
                       new conditions.
               The Transaction took place in December 2012.            In examining the facts and
        circumstances present at that time of the Transaction, it is my opinion that Saakvitne used
        care, skill, prudence, and diligence under the circumstances prevailing in the fourth quarter
        of 2012 that other professional ESOP trustees familiar with these practices would have
        used for ESOP transactions.
        3.




               a.




               b.


                       i.


                       ii.
                       iii.


                       iv.
                       v.
                       vi.


               c.



                                                     20
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 5 of 15                       PageID #:
                                    9728




                              ESOPs are very prevalent in the architectural, engineering, and


                       industry conferences and publications. I have worked with many AEC
                       firms and I have found that these firms are very familiar with the benefits
                       of the ESOP option. It is one of the best corporate equity transfer
                       alternatives for owners and employees alike:
                       a)     Competitive Edge - AEC companies invest heavily in human
                              resources and compete for talent in a highly competitive
                              marketplace and also to retain its employees. The ESOP is a highly
                              attractive benefit for employees and a difference-maker when
                              attracting talent.
                       b)     Efficiency/Productivity AEC ESOP firms have proven to be more
                              productive than non-                                           -based


                              asset, its staff, to work smarter. Working smarter usually equates to
                              higher profits over time
                       c)     Tax Shield - 100% S-ESOP owned AEC firms do not pay taxes. The
                              increase in cash flows is used for debt payments, growth,
                              acquisitions, share repurchases, reinvestment and/or acquisitions.
                              When debt is paid, employees directly benefit from the increase in
                              equity. This works is the same for homeowners, every time the
                                                                                            20
                              mortgage is paid, the equity value in their home increases.
                2.     Bowers engaged LVA. Bowers was not acting in his individual capacity.
                       This was a common industry practice at that time since the feasibility and
                       design of the future ESOP required an understanding of value to decide
                       whether to move forward or not. Kubota did not serve as trustee of the
                       ESOP. Saakvitne was engaged as Trustee once there was a decision to go
                       forward.


  20
       Menke (www.menke.com
                                                             https://www.menke.com/esop-
  archives/high-performance-ownership-employee-owned-architecture-engineering-construction-
  firms-command-higher-valuations/
                                                31
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 6 of 15            PageID #:
                                    9729




  ADDENDUM
  LIST OF DOCUMENTS RELIED UPON

  LEGAL DOCUMENTS



  Answer and Affirmative Defenses of Brian Bowers and Dexter Kubota

  Answer and Affirmative Defenses of Bowers+Kubota Consulting, Inc

  Answer and Affirmative Defenses of Nicholas Saakvitne and Saakvitne Law Firm




                                                                ies




                                                            issions




                                                 38
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 7 of 15                  PageID #:
                                    9730




  DEPOSITIONS

  Deposition of Brian Bowers, February 22, 2018 along with Exhibits

  Deposition of Gregory Hanson, February 23, 2018 along with Exhibits

  Deposition of Gregory Kniesel, December 22, 2017 and January 23, 2018, along with Exhibits

  Deposition of Nicholas Saakvitne, November 21, 2017 along with Exhibits

  Deposition of Kubota, along with Exhibits

  CASE DOCUMENTS

  Form 5500 for Bowers & Kubota Consulting, Inc, Taxable Year Ended December 31, 2012

  Form 5500 for Bowers & Kubota Consulting, Inc, Taxable Year Ended December 31, 2013

  DOL 000001-0550

  DOL 000551-1347

  DOL 001348-1853

  DOL 001854-2227

  DOL 002228-3227

  DOL 003228-4227

  DOL 005892-5909

  DOL 005951-6011

  LIBRA-DOL INV 004279-4317

  SAK000152

  SAK000153_0154




                                                   39
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 8 of 15                  PageID #:
                                    9731




  PUBLICLY AVAILABLE DOCUMENTS


  https://www.azquotes.com/quote/1128747

  Tax Reform Act of 1976, § 803(h), 90 Stat. 1590. October 4, 1976.

  National Center for
  https://www.nceo.org/articles/employee-ownership-by-the-numbers; September 2020


  Nathan Nicholson, National Center for Employee Ownership (NCEO) December 2018.

  Joseph Blasi, Douglas Kruse, and Dan Weltmann, "Firm Survival and Performance in Privately-
  Held ESOP Companies," Sharing Ownership, Profits, and Decision-Making in the 21st Century,
  Advances in the Economic Analysis of Participatory & Labor-Managed Firms, Volume 14, 2013,
  pp.109-124.


  Kurtulus and Douglas Kruse, Upjohn Institute, 2017.

                                             nces of Employee Ownership: A Comparative Study

  of Community, Trade, and Economic Development of the University of Washington 1998.


  National Center for Employee Ownership September 2005.

                                                                  -Owned Firms in the Covid-19


                                              -20

  Publix,        http://corporate.publix.com/about-publix/newsroom/news-releases/publix-makes-
  fortunes-100-best-companies-to-work-for-23-straight-years.


  Majority Employee-                                                           -ownership-100
  July 2020.

                                                                     -
  https://www.nceo.org/great-employee-owned-places-work/id/34/; December 2018.

  Proposed Regulations Issued by The Department of Labor, The Definition of Adequate
  Consideration, May 1988.


                                                    40
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 9 of 15                   PageID #:
                                    9732




  The American Society of Appraisers, The Opinion of the College on Defining Standards of Value
  Initiation, Chair Shannon P. Pratt, FASA, Published in Valuation, vol. 34, no. 2 (June 1989).

  US Federal Register, (https://www.federalregister.gov/documents/2006/04/19/06-3674/voluntary-
  fiduciary-correction-program-under-the-employee-retirement-income-security-act-of-1974).

                                               ce Ownership: employee owned Architecture,


  Investopedia.com, https://www.investopedia.com/articles/investing/110315/investment-value-vs-
  fair-market-value-how-they-differ.asp




                                                  41
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 10 of 15   PageID
                                 #: 9733




                                  EXHIBIT A
                   HOWARD L. KAPLAN CURRICULUM VITAE




                                         43
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 11 of 15                                           PageID
                                 #: 9734



  Howard L. Kaplan
  83 Blue Surf Court
  Jasper, GA 30143
  Phone: 404-308-0330
  Email: hkaplan@kaplanfiduciary.com


                                                                                                  Curriculum vitae, 2020

  Summary of Experience

  Howard Kaplan has over 30 years of experience in the trust and financial services industries and currently serves as a
  fiduciary consultant and board advisor to employee stock ownership plan (ESOP) companies. In addition, he has held
  various organizational and relationship management positions throughout his career, applying procedural prudence in
  a fiduciary capacity and advising plan sponsors regarding their fiduciary obligations under the Employee Retirement
  Income Security Act (ERISA).

  Detailed Employment Experience

  2015-Present KAPLAN FINANCIAL GROUP LLC DBA KAPLAN FIDUCIARY, Jasper, GA

  Mr. Kaplan, as President and CEO, provides consulting and advisory services to internal and professional ERISA
  fiduciaries, as well as Boards of employee-owned companies.

  2015 2017 TI-Trust Company, formerly FIRST BANKERS TRUST SERVICES, Atlanta, GA, a trust company
  headquartered in Quincy, IL

  As Senior Vice President, Mr. Kaplan represented First Bankers as trustee or independent fiduciary for ESOP/KSOP
  transactions and successor trustee engagements. He served as the lead engagement officer for over twelve new
  relationships. During his tenure, he was instrumental in refining several fiduciary and trust practices.

  2014-2015 FIRST FIDUCIARY CONSULTING CORP., Atlanta, GA, a firm affiliated with Benefit Trust Company,
  Overland Park, KS

  Mr. Kaplan, as Senior Director, was co-founder of a consulting company providing ERISA and fiduciary services to
                           . Within a very short time, FFCC developed administrative procedures, marketing materials,
  on-boarded former and new clients and completed several fiduciary transactions.

  2000-2014 RELIANCE TRUST COMPANY, Atlanta, Georgia, an FIS Global Company

  As a Senior Vice President and a founding member and manager of the ERISA fiduciary consulting group, Kaplan
  helped grow the team to become a nationally recognized provider of independent fiduciary and trustee services
  representing participants in 401(k), defined benefit, ESOP and non-qualified retirement plans. As manager of
  retirement client services, he served in a senior management position directing custody, cash management and
  trustee/fiduciary services.
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 12 of 15                                           PageID
                                 #: 9735


  1995 2000 WELLS FARGO BANK, Atlanta, GA (formerly First Union)

  As a Vice President and Manager of Employee Benefit Services, Kaplan led the Southern Region during a period of
  rapid technology advancements and service changes in the retirement industry. Within the five-year period, gross
  revenue for the region quadrupled and margins increased dramatically.

  1990-1995 BANK OF AMERICA, Atlanta, GA (formerly NationsBank)

  Within five years, Kaplan rose from an institutional salesperson to serving as a Vice President and the Southeast Area
  Manager of 401(k) Daily Valuation Sales, Consulting and Communications, functioning as the technical consultant
  and advisor on administrative and investment applications to 401(k) and other retirement plans.

  1984 1990       WELLS FARGO ADVISORS, North Palm Beach, FL (formerly Prudential-Bache)

                  MORGAN STANLEY, Palm Beach, FL (formerly Smith Barney)

  Financial Advisor to individual clientele specializing in managed portfolios, fixed-income and equity investments.

  Education

  2005     Received Accredited Investment Fiduciary Auditor        designation from the Center for Fiduciary Studies,
           University of Pittsburgh
  2001     Completed the Senior Leadership and Strategic Impact Program at the Amos Tuck School of Business at
           Dartmouth College
  1992     Received CRSPTM Designation after completing Employee Benefits Plan Courses, Cannon Trust School.
  1980                                                                                      of Florida, Gainesville, FL
  Memberships and Affiliations

                    Private Directors Association (PDA)
                    The ESOP Association (TEA): serving on various committees including: Fiduciary Committee,
                    Legislative and Regulatory Committee, Ownership Culture Committee and the Valuation and
                    Appraisal Committee
                    Employee-Owned S Corporations of America (ESCA)
                    The National Center for Employee Ownership (NCEO)

           Past

                    American Society of Pension Professionals & Actuaries (ASPPA)
                    American Bankers Association (ABA)
                    Foundation for Fiduciary Studies (now FI360)
                    Society of Professional Asset-Managers & Record Keepers (SPARK)
                    Society of Certified Retirement Plan Specialists (CRPS)
                    Cannon Financial Institute, Trust School




                                                            2
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 13 of 15                                                PageID
                                 #: 9736



                                                    ADDENDUM

                                        Engagements and Presentations
  AS CONSULTING ADVISOR

           Board governance and organizational advisor to newly formed ESOP owned company
           Board governance and organizational advisor to a mature ESOP in leadership transition
           Board advisor engaged to select a successor trustee
           Advisor to internal trustees of a newly formed ESOP owned company
           Advisor to professional trustee on process and procedure for ESOP transactions

  AS EXPERT WITNESS

           Provided reports, deposition and federal court testimony regarding a                 process and decisions to
           engage in an ESOP transaction (for defendants).
           Provided reports supporting ESOP            claim of fiduciary breach against fiduciary (for plaintiff).
           Provided report and deposition regarding trustee decision to divest employer stock (defendant).

  AS REPRESENTATIVE OF THE TRUSTEE/ INDEPENDENT FIDUCIARY TO:

  Served as Senior Vice President of several chartered banks serving in the capacity of trustee or independent fiduciary
  for over a hundred ESOP formations, sales, and other transactions including:

           Termination of ESOP holding a minority interest
           Several engineering/construction 100% ESOP trustee appointments
           A minority-owned ESOP of a large privately-held maritime company
           A U.S. Department of defense contractor ESOP
           A newly formed ESOP to purchase 100% of a nationally recognized private shoe company
           Monitor the participant voting process for a publicly-traded apparel company
           To a U.S. Government contractor sale of an 88% ESOP-owned company
           A large                                       multiple-employer 401(k) plans
           A large automobile club and insurance company         401(k) plan stable value portfolio
           A 401(k) plan in which prior fiduciaries were enjoined from a fiduciary role, pursuant to a DOL agreement
           A private 100% ESOP-owned auto industry supplier
           A sale of an ESOP-owned construction company and subsequent termination and distribution of the plan
           Several minority-owned ESOP insurance companies
           Monitor the sale of an insurance agency to a publicly-traded company
           A minority-owned ESOP company engaged in retail convenience grocery and gasoline sales




                                                             3
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 14 of 15                                         PageID
                                 #: 9737


  PUBLICATIONS, PRESENTATIONS AND LECTURES
             Ownership Management Program, The ESOP Team Session (Virtual)          Beyster Institute, Rady School
          of Management, University of California, San Diego. Oct. 2020
   Certificate Program for Non-Professional ESOP Fiduciaries, UCSD Beyster Institute Program at Ohio employee
           Ownership Center at Kent State University, Kent OH Sept. 2018, 2019 and 2020
                         ,                                                     Chattanooga Feb. 2020
                                                     ,
          Valuation Session. Beyster Institute Program, Rady School of Management, University of California, San
          Diego. Jan. 2020
                                             ,                                  ual. April 2020
                                         , NCEO Annual Conference Preconference Program, Virtual April 2020
   Certificate Program for Non-Professional ESOP Fiduciaries,                                        University of
           California, San Diego Feb. 2018, 2019, 2020
   Board Directors & Trustees Roles in ESOP Companies, ESOP Association Vegas Conference. Nov. 2019
                         , ESOP Association New South Chapter Conference Birmingham, AL Oct. 2019
   What Goes In to A Valuation and How to Communicate It, ESOP Association New South Chapter Conference
         Chattanooga Sept. 2019
   Advanced Governance of Employee Ownership Companies:                                      . Beyster Institute,
         Rady School of Management, University of California, San Diego. June 2019
   Board of Directors and Trustee Roles in ESOP Companies, The ESOP Association National Conference, Las
          Vegas, NV Nov. 2018
   Interplay Between the Board of Directors and the Trustees, ESOP Association Annual Meeting May 2019
                         , NCEO Annual Conference Atlanta GA, April 2019
   Valuation and Other Considerations over the ESOP Life Cycle,                        -presenter at the New South
          ESOP Association Meeting, Birmingham AL September 2018
                                                            ,    -presenter at the Annual ESOP Association Meeting,
          Washington DC, May 2018
   Moderating the Governance Tensions of Self Interests, Corporate Responsibilities and Fiduciary Duties Through
        the Adoption of Appropriate Corporate Organizational Models, co-presented at the ESOP Association New
        South Chapter, Atlanta, GA and the Carolinas Chapter, Hilton Head, SC March/April 2018
                                 , moderator and co-presenter at the Annual ESOP Association meeting,
          Washington, DC, May 2017
                                            , co-presented at the American Counsel of Engineering Companies
          Annual Conference, Washington, DC April 2017
                                       , moderator and co-presenter at the National ESOP Association Conference,
          Las Vegas, NV, Nov. 2016
                               co-presented at the American Counsel of Engineering Companies Annual Conference,
          Hawaii, Oct. 2014
                                                                moderator and co-presenter at the NCEO Conference,
          April 2104
              B Corps, co-presented at the ESOP Association Trade Conference, Nov. 2012
                                                        co-presented at the South ESOP Conference, Oct. 2012

                                                        4
Case 1:18-cv-00155-SOM-WRP Document 433-9 Filed 04/16/21 Page 15 of 15                                           PageID
                                 #: 9738


                               , co-presented at the Annual ESOP Association Conference, May 2012
                           , co-presented at the NCEO Conference, April 2012
                                   Crossfire, co-presented at the ESOP Association Conference, Nov. 2011
                                               co-presented at the NCEO Annual Conference, April 2011
                                                  , co-presented at the ASPPA Benefits Conference of the South, May
           2010
  Contributing Author of ESOP Association Fiduciary Handbook Chapter entitled

  Co-Editor of ESOP Association Fiduciary Handbook, Released 2010
                                                                           co-presented at the ESOP Association Trade
           Conference, Nov. 2009
  Featured Speaker at the ESOP Association Annual Board of Directors of ESOP Companies Retreat, Sept. 2009
                                       co-presented at the ESOP Association Conference, May 2009
                                              -       co-presented at the ESOP Association Conference, Nov. 2008
                                                                             , co-presented at the ESOP Association
           Conference, Nov. 2007
                                             , presented at Reliance Trust Advisor Symposium, Aug. 2007
                                                              , co-presented at the ESOP Association Conference, May
           2007
                                                                                  ,   co-presented at the FEI Employee
           Benefits Group Meetings, Dec. 2006
                                                                   presented at the DAC Conference, April 2003
  Lectured on various course curricula                                                                           trust,
  fiduciary, investment and administrative topics relating to qualified retirement plans, 1992 to 1996.




                                                             5
